,,   .
     AO 245B (Rev. 02/08/2019) Judgment in a, Criminal Petty Case (Modified)                                                                               Pagelofl   /1
                                                 UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                 JUDGMENT IN A CRIMINAL CASE
                                                 v.                                                (For Offenses Committed On or After November l, 1987)



                        Jose Marcelo Villa-Escamilla                                               Case Number: 3:19-mj-22035

                                                                                                   Jennifer L Coon
                                                                                                   Defendant's Attorney


     REGISTRATION NO. 75138298

     THE DEFENDANT:
      l:zJ pleaded guilty to count(s) 1 of Complaint  ~~~_.o_~~~~~~~~~~~~~~~~~~~~~~~



      D was found guilty to count(s) _
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                           Nature of Offense                                                                     Count Number(s)
     8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                           1

      D The defendant has been found not guilty on count( s)                              ~~~~~~~~~~~~~~~~~~~




      D Count(s)                                                                                    dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                         ~ TIME SERVED                                         D                                        days

      l:zJ Assessment: $10 WAIVED l:zJ Fine: WAIVED
      l:zJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                    Wednesday, May 22, 2019


                                    /
                               ..r--"">_ ...-·
                                                  r----:-::------~Date of Imposition of Sentence

                                                              r;:: 11 g   ir;;: fr)            /     ;;f11~               V'
     Received
                    DUSM
                          <   ·r_,/;)
                              ·1     (_____.


                                                             MA~;;~~~~                         /
                                                                                               H&LlfildBERTN.BLocK
                                                                                                                   111
                                                                                               UNITED STATES MAGISTRATE JUDGE
                                                      CLERK, U.S. D!ST1'7.ICT COURT
                                                 SOUTHEHN     DIST1::~1cr OF GJJ.LJFOHN/l,
     Clerk's Office Copy
                                                 BY
                                                                -----                 DEPUTY
                                                                                                                                               3:19-mj-22035
